United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1003
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
David Paul Gammons,                      *    [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: September 27, 2002

                               Filed: October 2, 2002
                                    ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       David Paul Gammons pleaded guilty to conspiring to distribute
methamphetamine, distributing methamphetamine, and possessing methamphetamine
with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)-(C), and
846. The district court1 sentenced him to a total of 168 months of imprisonment and
5 years of supervised release. On appeal, counsel has filed a brief and moved to


      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
withdraw as to all but one issue under Anders v. California, 386 U.S. 738 (1967).
Gammons has filed a pro se supplemental brief.

       Gammons is foreclosed from raising claims that he should have received a 3-
level, rather than a 2-level, acceptance-of-responsibility reduction; that he should
have been sentenced based on a smaller amount of methamphetamine; and that he
should not have received a 3-level increase for his role in the offense. Gammons
withdrew his objections to the presentence report (PSR) on these grounds at
sentencing in exchange for the 2-level reduction and a recommendation for a 168-
month sentence. See United States v. Gutierrez, 130 F.3d 330, 332 (8th Cir. 1997)
(right that is intentionally relinquished extinguishes claim altogether); United States
v. Durham, 963 F.2d 185, 187 (8th Cir.) (defendant who voluntarily exposes himself
to specific sentence may not challenge that punishment on appeal), cert. denied, 506
U.S. 1023 (1992). In any event, as to the acceptance-of-responsibility claim that
counsel believes is meritorious, Gammons did not meet the conditions for the
additional reduction because he did not present evidence that his proffer statement
was either timely or complete. See U.S.S.G. § 3E1.1(b); United States v. Robinson,
73 F.3d 747, 754 & n.8 (7th Cir. 1996) (district court did not err in denying additional
reduction when defendant did not show that she timely demonstrated acceptance of
responsibility).

       Gammons further argues that for a variety of reasons the district court lacked
jurisdiction to sentence him to more than 10 years. His arguments fail because the
district court properly adopted the factual findings in the PSR, see United States v.
Beatty, 9 F.3d 686, 690 (8th Cir. 1993) (district court may accept as true all factual
allegations in PSR not specifically objected to); the district court stated its reasons for
imposing the 168-month sentence; and his sentence did not exceed the applicable
statutory maximum, see United States v. Aguayo-Delgado, 220 F.3d 926, 932 (8th
Cir.), cert. denied, 531 U.S. 1026 (2000). Gammons’s pro se allegation of Federal
Rule of Criminal Procedure 11 violations fails, as he was properly informed of the

                                            -2-
nature of the charge, and of the applicable statutory maximum and minimum penalty
for each count. His ineffective-assistance claims are not properly raised on direct
appeal. See United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998).

      Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
we deny Gammons’s motion to supplement the record, and we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-